Citation Nr: 9924392	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  93-22 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1970 and from March to September 1976.

This appeal arose from a November 1991 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In September 1992, the veteran testified 
at a personal hearing at the RO.  In October 1995, the Board 
of Veterans' Appeals (Board) remanded this case for 
additional development.  In March 1999, a decision was 
rendered which continued to deny the benefit sought.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from PTSD which can be related to his period of 
service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 3.304(f) 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The veteran's DD-214 indicated that he was not involved in 
any campaigns or combat and had not received any injuries.  
He was awarded the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Campaign Medal and a Navy 
Unit Commendation Ribbon.  He received no combat badges.  His 
primary military occupational specialty was heavy equipment 
operator.

The veteran's service medical records contained no mention of 
any complaints of or treatment for a psychiatric condition.  
His enlistment examination conducted in August 1968 and the 
February 1970 separation examination noted that he was 
psychiatrically normal.

The report of a VA hospitalization from September to October 
1970, as well as VA examinations performed in November 1970, 
January 1974 and January 1978, all noted that he was 
psychiatrically within normal limits.  He offered no 
complaints of a psychiatric nature.

In September 1978, the veteran was transported to the 
emergency room of a private facility by ambulance.  He was 
hyperventilating and appeared to be drowsy, although he was 
able to answer questions slowly and quietly.  It was felt 
that he had overdosed and he admitted to having taken two 
Valium.  He stated that he was working as a Pinkerton guard, 
but that he was having some trouble adjusting to this job.  
He indicated that he had been discharged from the Navy for 
"nervous reasons."  He claimed that he had been on an 
ammunition truck when it was blown up in Vietnam and that he 
had had psychiatric problems ever since.  The diagnosis was 
history of psychosis from service secondary to grenade 
injury.

Records developed between 1988 and 1993 show no further 
evidence of psychiatric complaints by the veteran.  In fact, 
a VA examination conducted in June 1988 noted that his 
behavior, attitude, comprehension, coherence, memory and 
emotional reactions were all normal.  There were no objective 
signs of anxiety.  Another VA examination performed in August 
1990 referred to no psychiatric complaints.

A September 1990 evaluation of the veteran conducted by the 
Social Security Administration diagnosed somatization 
disorder and dysthymia.  A November 1990 neurological 
evaluation included a notation of the veteran's assertion 
that, ever since his release from service, he had had a 
startle reaction in response to loud noises or unexpected 
encounters.  He also described insomnia with poor appetite 
and feelings of tiredness during the day.  The mental status 
examination noted that he was oriented in three spheres, had 
a flat affect and depressed mood and was preoccupied with his 
symptomatic complaints.  The diagnosis was major depressive 
disorder with associated anxiety manifestations.  It was 
commented that he also might have a conversion reaction.  An 
evaluation for PTSD was conducted on November 26, 1990.  He 
noted that he was irritable and short-tempered since his 
return from Vietnam.  He stated that he was a Seabee, 
although he was never at sea; he indicated that he spent his 
whole time "in-country."  He endorsed a startle response, 
re-experiencing of Vietnam events and nightmares of combat.  
He was tense, anxious and slightly depressed.  The assessment 
was anxiety, rule out PTSD.

In conjunction with his claim for service connection for 
PTSD, the veteran submitted a statement concerning his 
claimed stressors in April 1991.  He indicated that he had 
been stationed at DaNang base, which had been subjected to a 
great deal of artillery, mortar and small arms fire.  He 
stated that a barracks directly across from his had taken a 
direct hit.  He claimed to have been involved in fire-fights,  
he also reporting seeing a helicopter crash and had watched 
as the men ran from it, on fire.

In October 1991, the veteran was examined by VA.  The 
examiner reviewed a July 1990 examination conducted by the 
Social Security Administration, which noted that he was 
markedly depressed.  Psychological testing from September 
1990 reflected severe depression with mental confusion, 
severe withdrawal, a tenuous grip on reality and severe 
somatization.  At the time of the interview, the examiner 
noted that the veteran (who appeared to be a somewhat 
reliable informant) stated that he had had no nervous 
problems prior to his service.  He reported extensive duty in 
a combat area and indicated that he had been involved in 
"rough" situations.  While he indicated excessive 
nervousness after his return from the military, he indicated 
that he was able to work through it without treatment.  The 
mental status examination found that he was socially 
conspicuous by an anxious, tense and somewhat bewildered or 
guarded expression.  His affect appeared appropriate and the 
examiner was not able to detect any dramatization of emotion.  
There was no gross evidence of brain damage or psychosis.  
His symptoms included repeated and distressing recollections 
of Vietnam, nightmares and flashbacks.  He avoided social 
activity and lacked any interest in things.  He was overly 
irritable and was easily startled.  He would cry frequently 
and described being depressed.  The Axis I diagnosis was 
PTSD, rule out major recurrent depression.  

The veteran submitted U. S. Navy Personnel records, which 
reflected his various transfers.  These also noted that he 
was authorized to wear the Navy Unit Commendation Ribbon for 
service in Naval Support Activity at DaNang (August 16, 1966 
to May 15,1969).  However, these records did not indicate 
that he had been awarded any combat badges.

In September 1992, the veteran testified at a personal 
hearing at the RO.  He claimed that he had been wounded in 
combat and had received the Purple Heart.  He claimed that he 
had suffered shrapnel fragment wounds to the legs.  He also 
indicated that his stressors included moving supplies back 
and forth to DaNang; he claimed that these convoys would be 
subject to attack.  During one of these attacks, he stated 
that an individual named Phil Gothum had been killed.  (The 
hearing officer reported in the decision to deny the claim 
that a computer search, as well as a search of the names of 
those killed listed on the Vietnam Memorial, had failed to 
identify this individual has having been killed in Vietnam).  
The examiner also commented that, while the veteran had 
reported several instances of having been fired on in 
service, his delivery was nonemotional and displayed no 
personal involvement.

In May 1997, the U. S. Army and Joint Services Environmental 
Support Group provided a copy of the 1969 history of the U. 
S. Naval Support Activity.  On January 22, rockets hit the 
DaNang camp; eight soldiers were wounded and two vehicles 
were moderately damaged.  On February 23, Deep Water Piers 
and Harbor Entrance Control Post were hit with extensive 
artillery fire.  This caused multiple fires and explosions, 
which caused considerable damage.  The letter accompanying 
this history noted that there had been attacks on DaNang Base 
(artillery, rocket and small arms) during the time of the 
veteran's duty there.  These attacks could certainly have 
caused injuries and damage.  However, there was no indication 
in reviewing this history that the veteran was injured during 
any of these attacks, or was in any personal danger from 
them.

The veteran submitted a statement in November 1995, in which 
he claimed that he had handled dead bodies and body parts 
during his tour of duty.  He also indicated that things were 
constantly blowing up around them.  A November 1997 statement 
from the Allied Center for Therapy indicated that the veteran 
endorsed the following symptoms:  anxiety, anger, nightmares, 
depression, insomnia, fatigue, a startle response, impaired 
concentration, moodiness and boredom.

The veteran was then examined by VA in October 1998.  On 
October 5, the same examiner who interviewed the veteran in 
October 1991, examined him again.  During this examination, 
the examiner admitted that he could not see any independent 
confirmation of the veteran's claimed stressors in the 
record.  The veteran reported that he had disturbing thoughts 
three to four times per week about Vietnam, as well feelings 
of guilt and nightmares three to four times per week.  He 
described flashbacks about twice a month.  He tended to avoid 
veterans and other reminders of the war.  He was also noted 
to be depressed and irritable.  The objective examination 
found that he appeared to be very tense and somewhat 
depressed.  He had "clipped" speech, evidence of his 
trouble expressing himself.  He affect was stereotyped but 
not inappropriate.  He was oriented to time and place.  The 
Axis I diagnoses were PTSD, dysthymia and generalized anxiety 
disorder.  The examiner commented that the diagnosis of PTSD 
was based entirely upon the stressors as reported by the 
veteran, who appeared to be credible or plausible.  However, 
it was admitted that the examiner had no way to confirm the 
claimed stressors.

On the 14th of October, a VA PTSD evaluation was conducted.  
When the veteran was asked about his time in Vietnam, he 
indicated that it was all in his records and he refused to 
talk about it.  The examiner noted that this made it 
impossible to measure his emotional reactions to claimed 
wartime traumas.  His chief complaints included the 
following:  nervousness, irritability, sleep disturbances, 
nightmares, avoidance of Vietnam reminders, flashbacks, poor 
anger control, forgetfulness, isolation and auditory 
hallucinations (he hears the voices of people from high 
school asking him how is he doing).  The mental status 
examination noted that he appeared to be quite fatigued (he 
admitted that he had been awake since 1:00 am).  He was 
oriented in three spheres and his affect was blunted, which 
could have been to his lack of sleep.  His speech was soft 
and he mumbled and his thinking tended to be concrete.  His 
recall was poor and his attention and concentration were 
impaired, all of which could have been caused by his lack of 
sleep.  He appeared to be depressed, which could have been 
worsened by his poor sleep the night before.  The examiner 
noted a conflict between the information in the records and 
his narrative, the auditory hallucinations and the results of 
prior psychological testing, which suggested a somatization 
disorder.  He recited all the symptoms of PTSD without any 
emotional expression.  His refusal to discuss any traumatic 
events made it very difficult to evaluate him.  Assigning a 
definitive diagnosis was noted to be challenge.  The 
diagnoses were dysthymic disorder, rule out somatization 
disorder, and rule out PTSD.

Psychological testing was conducted by the examiner who 
interviewed the veteran on October 14 on November 4, 1998.  
The MMPI-2 was noted to be invalid because of his over-
endorsement of pathological symptoms.  The PAI was 
technically valid but was reviewed with caution due to 
instances of inconsistent responses given to similar items.  
The pattern of responses was consistent with those with an 
unusual degree of concern about physical functioning and 
health matters.  In fact, his somatic concerns were so 
elevated as to border on the delusional.  The pattern 
indicated that the reported symptoms were consistent with 
both conversion and somatization disorders.  These test 
results suggested individuals who have feelings of hostility 
and aggression which they cannot express in an adaptive 
manner; when this can no longer be controlled, they respond 
with explosions of anger.  The results were consistent with 
someone who is withdrawn and socially isolated.  Some 
depression, anxiety and tension were also present.  
Interestingly, his score on a scale designed to assess 
anxiety disorders such as PTSD was at the high end of normal 
and was not in the clinical range.  The examiner noted that 
the veteran provided inconsistent statements regarding the 
woman who accompanied him to the examinations (he stated that 
she was his girlfriend, a platonic friend and he later 
indicated that they were married).  He also indicated that he 
had had several strokes, which was not confirmed by the 
objective record.  He also had rapid mood swings, which is 
not typical of PTSD.  

This examiner then stated the following:

His report of both somatic and psychological 
symptoms varies so dramatically from time to time 
that it is difficult to identify a consistent 
pattern of symptoms that would constitute a 
specific psychiatric diagnosis.  Based on specific 
test data alone, his pattern of scores is not 
consistent with a diagnosis of Post Traumatic 
Stress Disorder.  Based on a review of medical 
records there are many inconsistencies between his 
own reports and inconsistencies between his report 
and medical findings that, again, would be 
inconsistent with a diagnosis of Post Traumatic 
Stress Disorder and probably most consistent with a 
Somatoform Disorder.  Because of the lack of 
consistent clinical and test findings it is 
impossible to give him a diagnosis of Post 
Traumatic Stress Disorder.

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

In the instant case, it is found that there is no clear 
diagnosis of PTSD in the record.  A VA examiner had diagnosed 
PTSD after examining the veteran in 1991 and October 1998.  
However, the latter examination reflected equivocation on the 
part of the examiner.  It was admitted that the diagnoses 
were made solely on the basis of the stressors as reported by 
the veteran.  The examiner commented that there was no 
independent confirmation of these stressors in the claims 
folder.  Since the examiner could not relate a relationship 
between the veteran's symptoms and a specific stressor, this 
diagnosis has been thrown into question.  Moreover, a second 
VA examiner, who also interviewed the veteran in October 1998 
and who reviewed the results of psychological testing 
performed in November 1998, opined that the veteran's 
clinical presentation and test results were inconsistent with 
a diagnosis of PTSD.  Therefore, an unequivocal diagnosis of 
PTSD has not been established.  As a consequence, the first 
prong of the test to establish well groundedness pursuant to 
Cohen, supra. has not been met.

The record also does not show the incurrence of a stressor.  
Initially, it is noted that the veteran was not engaged in 
combat.  The evidence indicates that his military occupation 
was heavy equipment operator.  He was not awarded any combat 
badges.  While he claimed to have been injured in service and 
to have been subsequently awarded a Purple Heart, the 
objective evidence of record, to include the service medical 
records and his personnel records, do not confirm any such 
injury, nor the presentation of the Purple Heart award.  
According to Zarycki v. Brown, 6 Vet. App. 91, 98 (1993), 
when it has been determined that a veteran was not engaged in 
combat, "...the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  (cite omitted).  Instead, the record must contain 
service records which corroborate the veteran's testimony as 
to the occurrence of the alleged stressor."  See also Swann 
v. Brown, 5 Vet. App. 229 (1993); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  There is no evidence of record that the 
veteran experienced, witnessed or was confronted with an 
event or events that involved actual or threatened death or 
serious injury to self or others, which resulted in a 
response of intense fear, helplessness or horror.  While the 
veteran has contended that he handled bodies in order to 
place them in body bags, was involved in fire fights and was 
subjected to constant mortar and artillery fire while 
stationed at DaNang Base, there is no corroboration that the 
claimed events occurred (bagging bodies or fire fights) or 
that he was in any personal danger (such as at DaNang).  As a 
result, the second prong of the Cohen test, the incurrence of 
a stressor, has not been met.  

The third prong of the well groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veteran's inservice stressor.  However, in this case, 
there is no unequivocal diagnosis of PTSD and no evidence of 
a corroborated stressor.  Therefore, the question of whether 
there is a causal nexus is moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

